Citation Nr: 0028579	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  97-12 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include chloracne, based on exposure to herbicides.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to May 
1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating 
decision in which the RO found that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for a skin condition, to include 
chloracne, based on exposure to herbicides.  The veteran 
appealed and was afforded a hearing before the undersigned 
member of the Board at the RO in December 1998.  In a May 
1999 decision, the Board recharacterized the issue as shown 
on the title page and the case was remanded for evidentiary 
development.  The veteran appeared for a second travel board 
hearing in September 2000.


REMAND

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).  Respiratory cancers shall have become manifest 
within 30 years after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).

At the time of the May 1999 Board remand, it was noted that 
the veteran served in the Republic of Vietnam during the 
Vietnam era.  Furthermore, the veteran had submitted several 
statements from N. Anderson, M.D., his treating dermatologist 
at the Loma Linda, California VA Medical Center (VAMC) in 
support of his claim.  A February 1997 statement identified 
some question as to whether the veteran may have possible 
chloracne.  Dr. Anderson indicated that such a diagnosis 
would be consistent with his chronic recurrent acne and 
folliculitis, but also noted the veteran's history of acne 
vulgaris as a teenager.  She concluded that chloracne should 
be considered as a diagnosis.  A subsequent November 1998 
statement from Dr. Anderson indicated "we should obviously 
entertain the diagnosis of chloracne which is not usual (sic) 
for the exposure this individual would have had in Vietnam."  
Against that background, the Board remanded the case for 
evidentiary development to include a VA examination.

Pursuant to the remand, the veteran was seen for a fee basis 
VA examination in June 2000.  At that time, the veteran 
reported that he served in Vietnam primarily refueling jets 
and helicopters.  He indicated that his duties often included 
spraying Agent Orange while on foot with spray equipment 
strapped to his back.  He said that he developed acne in 
Vietnam with involvement of his face, chest and back, and 
also had episodes of a fungus infection of his feet and 
groin.  On examination, there was no significant acne 
scarring apparent on the veteran's face, neck, chest or back.  
The examiner noted that the veteran's exposure to Agent 
Orange was documented in the record, but there were no 
specific clinical findings of chloracne at the current time.  
In addition, there was no current clinical evident of his 
past involvement with fungus infection of his hands, feet or 
groins.  No skin disorder was diagnosed.

At his September 2000 hearing before the undersigned member 
of the Board, the veteran testified that his treating 
dermatologist, Dr. Anderson, has related his skin condition 
to his military service and exposure to Agent Orange.  He 
reported that he had a rash on his legs, arms, chest and 
groin which sometimes gets worse with a change in weather.  
The veteran indicated that he did not believe the VA 
examination in June 2000 was comprehensive.  In addition, the 
veteran reported that he has continued to receive treatment 
at both the Loma Linda VAMC and the Loma Linda University 
Clinic.  The most recent VA treatment records in the claims 
folder are dated in 1996.  The RO should obtain and associate 
with the claims file all records of outstanding pertinent 
treatment of the veteran.  In this regard, the Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

In light of the foregoing, and based on the absence of VA 
treatment records, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain a complete copy 
of all treatment records pertaining to 
the veteran's skin disorder from the Loma 
Linda, California VAMC since June 2000, 
the date of the last VA examination, and 
from the Loma Linda University Health 
Care since November 1998, which have not 
already been associated with the claims 
folder.

2.  The veteran should again be advised 
to submit statements from physicians who 
may have attributed his skin disorder to 
herbicide exposure, or to identify the 
names of such physicians so that the RO 
may obtain the veteran's treatment 
records and associate them with the 
claims folder.

3.  After the above records have been 
placed in the claims folder, the veteran 
should be seen for further VA 
dermatological examination.  The purpose 
of the examination is to determine the 
nature and etiology of the veteran's skin 
disorder.  The entire  claims folder, 
including a copy of this REMAND,  must be 
available to, and reviewed by, the 
examiner prior to the requested 
examination.  The examiner should 
specifically include or exclude a 
diagnosis of chloracne.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran has other current skin disability 
due to herbicide exposure or other 
disease or injury in service.  A complete 
rationale must be provided for any 
opinion expressed.  The examiner's report 
should be associated with the claims 
folder.

4.  After undertaking any additional 
necessary development, the RO should 
review the veteran's claim of service 
connection for a skin disorder, to 
include chloracne, based on exposure to 
herbicides.  Due consideration should be 
given to all pertinent laws and 
regulations.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued an 
appropriate Supplemental Statement of the 
Case and given a reasonable opportunity 
to reply.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  In taking this action, the 
Board implies no conclusion as to any ultimate outcome 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


